UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1385



WILLIAM L. PATCH,

                                            Petitioner - Appellant,

          versus

COMMISSIONER OF THE INTERNAL REVENUE SERVICE,

                                             Respondent - Appellee.



On Appeal from the United States Tax Court. (Tax Ct. No. 93-26489)


Submitted:   September 5, 1996         Decided:   September 13, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


William L. Patch, Appellant Pro Se. Gary R. Allen, Curtis Clarence
Pett, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the tax court's decision finding a

deficiency for tax year 1990. We have reviewed the record and the

tax court's opinion, and find no reversible error. Accordingly, we

affirm on the reasoning of the tax court. Patch v. Commissioner of
the Internal Revenue Service, No. 93-26489 (Tax Ct. Feb. 21, 1996).

Additionally, we deny Appellant's motion to appoint counsel. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2